Name: Commission Implementing Regulation (EU) NoÃ 319/2012 of 13Ã April 2012 adding to the 2012 fishing quotas certain quantities withheld in the year 2011 pursuant to Article 4(2) of Council Regulation (EC) NoÃ 847/96
 Type: Implementing Regulation
 Subject Matter: fisheries
 Date Published: nan

 14.4.2012 EN Official Journal of the European Union L 104/2 COMMISSION IMPLEMENTING REGULATION (EU) No 319/2012 of 13 April 2012 adding to the 2012 fishing quotas certain quantities withheld in the year 2011 pursuant to Article 4(2) of Council Regulation (EC) No 847/96 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 847/96 of 6 May 1996 introducing additional conditions for year-to-year management of TACs and quotas (1), and in particular Article 4(2) thereof, Whereas: (1) According to Article 4(2) of Regulation (EC) No 847/96, Member States may ask the Commission, before 31 October of the year of application of a fishing quota allocated to them, to withhold a maximum of 10 % of that quota to be transferred to the following year. The Commission is to add to the relevant quota the quantity withheld. (2) Council Regulation (EU) No 1225/2010 of 13 December 2010 fixing for 2011 and 2012 the fishing opportunities for EU vessels for fish stocks of certain deep-sea fish species (2), Council Regulation (EU) No 1124/2010 of 29 November 2010 fixing for 2011 the fishing opportunities for certain fish stocks and groups of fish stocks applicable in the Baltic Sea (3), Council Regulation (EU) No 1256/2010 of 17 December 2010 fixing the fishing opportunities for certain fish stocks applicable in the Black Sea for 2011 (4) and Council Regulation (EU) No 57/2011 of 18 January 2011 fixing for 2011 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in EU waters and, for EU vessels, in certain non-EU waters (5) fix fishing quotas for certain stocks for 2011 and specify which stocks may be subject to the measures provided for in Regulation (EC) No 847/96. (3) Regulation (EU) No 1225/2010, Council Regulation (EU) No 1256/2011 of 30 November 2011 fixing for 2012 the fishing opportunities for certain fish stocks and groups of fish stocks applicable in the Baltic Sea and amending Regulation (EU) No 1124/2010 (6), Council Regulation (EU) No 5/2012 of 19 December 2011 fixing for 2012 the fishing opportunities for certain fish stocks and groups of fish stocks applicable in the Black Sea (7), Council Regulation (EU) No 43/2012 of 17 January 2012 fixing for 2012 the fishing opportunities available to EU vessels for certain fish stocks and groups of fish stocks which are not subject to international negotiations or agreements (8) and Council Regulation (EU) No 44/2012 of 17 January 2012 fixing for 2012 the fishing opportunities available in EU waters and, to EU vessels, in certain non-EU waters for certain fish stocks and groups of fish stocks which are subject to international negotiations or agreements (9) fix fishing quotas for certain stocks for 2012. (4) Certain Member States have requested, before 31 October 2011, pursuant to Article 4(2) of Regulation (EC) No 847/96, that part of their quotas for 2011 be withheld and transferred to the following year. Within the limits indicated in that Regulation, the quantities withheld should be added to the quota for 2012. (5) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: Article 1 The fishing quotas fixed for 2012 in Regulations (EU) No 1225/2010, (EU) No 1256/2011, (EU) No 5/2012, (EU) No 43/2012 and (EU) No 44/2012 are increased as set out in the Annex. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 April 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 115, 9.5.1996, p. 3. (2) OJ L 336, 21.12.2010, p. 1. (3) OJ L 318, 4.12.2010, p. 1. (4) OJ L 343, 29.12.2010, p. 2. (5) OJ L 24, 27.1.2011, p. 1. (6) OJ L 320, 3.12.2011, p. 3. (7) OJ L 3, 6.1.2012, p. 1. (8) OJ L 25, 27.1.2012, p. 1. (9) OJ L 25, 27.1.2012, p. 55. ANNEX Country ID Stock Id Species Zone name Final Quota 2011 (1) Margin Catches 2011 Special Condition catches 2011 % final quota Transferred quantity BEL ANF/07. Anglerfishes nei VII 2 961 0 890,8 2,5 30,2 296 BEL ANF/2AC4-C Anglerfishes nei EU waters of IIa and IV 341 0 72,9 0 21,4 34 BEL ANF/8ABDE. Anglerfishes nei VIIIa, VIIIb, VIIId and VIIIe 50 2,5 23,2 0 41,4 5 BEL COD/07A. Atlantic cod VIIa 38 0 32,1 0 84,5 4 BEL COD/07D. Atlantic cod VIId 84 0 44,8 0 53,3 8 BEL COD/7XAD34 Atlantic cod VIIb, VIIc, VIIe-k, VIII, IX and X; EU waters of CECAF 34.1.1 203 0 114,7 0 56,5 20 BEL HAD/07A. Haddock VIIa 36 0 15 0 41,7 4 BEL HAD/2AC4. Haddock IV; EU waters of IIa 158 0 83,5 0 52,8 16 BEL HAD/6B1214 Haddock EU and international waters of VIb, XII and XIV 9 0 0 0 0,0 1 BEL HAD/7X7A34 Haddock VIIb-k, VIII, IX and X; EU waters of CECAF 34.1.1 216 0 203,2 0 94,1 13 BEL HKE/2AC4-C European hake EU waters of IIa and IV 39 0 33,3 0 85,4 4 BEL HKE/571214 European hake VI and VII; EU and international waters of Vb; international waters of XII and XIV 13 0 10,2 0,1 79,2 1 BEL HKE/8ABDE. European hake VIIIa, VIIIb, VIIId and VIIIe 10 0,1 0,6 0 5,0 1 BEL LEZ/07. Megrims nei VII 494 0 308,9 0 62,5 49 BEL LEZ/2AC4-C Megrims nei EU waters of IIa and IV 8 0 1 0 12,5 1 BEL LIN/04-C. Ling EU waters of IV 23 0 15,4 0 67,0 2 BEL LIN/6X14. Ling EU and international waters of VI, VII, VIII, IX, X, XII and XIV 48 0 38,6 0 79,8 5 BEL NEP/07. Norway lobster VII 16 0 7,1 0 44,4 2 BEL NEP/2AC4-C Norway lobster EU waters of IIa and IV 1 207 0 365,8 0 30,3 121 BEL NEP/8ABDE. Norway lobster VIIIa, VIIIb, VIIId and VIIIe 6 0 0,3 0 5,0 1 BEL PLE/07A. European plaice VIIa 380 0 284,6 0 74,9 38 BEL PLE/7FG. European plaice VIIf and VIIg 214 0 210,1 0 98,2 4 BEL PLE/7HJK. European plaice VIIh, VIIj and VIIk 13 0 2,1 0 16,2 1 BEL SOL/07A. Common sole VIIa 299 0 229,8 0 77,0 30 BEL SOL/07D. Common sole VIId 1 472 0 1 072,6 0 72,9 147 BEL SOL/07E. Common sole VIIe 21 0 17 0 80,0 2 BEL SOL/24-C. Common sole EU waters of II and IV 1 515 0 844 0 55,7 152 BEL SOL/7FG. Common sole VIIf and VIIg 844 0 759,7 0 90,0 84 BEL SOL/7HJK. Common sole VIIh, VIIj and VIIk 35 0 7,6 0 21,7 4 BEL SOL/8AB. Common sole VIIIa and VIIIb 389 0 30,9 0 7,9 39 BEL SRX/2AC4-C Skates and Rays EU waters of IIa and IV 227 0 190,5 0 83,8 23 BEL SRX/67AKXD Skates and Rays EU waters of VIa, VIb, VIIa-c and VIIe-k 1 348 0 1 217,3 51 94,1 80 BEL SRX/89-C. Skates and Rays EU waters of VIII and IX 10 0 0 0 0,0 1 DNK ANF/2AC4-C Anglerfishes nei EU waters of IIa and IV 752 0 239,4 0 31,8 75 DNK ARU/3/4. Greater argentine EU waters of III and IV 1 040 0 0 0 0,0 104 DNK BLI/03- Blue ling EU and international waters of III 5 0 0,4 0 8,0 1 DNK COD/03AS. Atlantic cod Kattegat 145 0 96,3 0 66,4 15 DNK COD/3DX32. Atlantic cod EU waters of Subdivisions 25-32 12 964 0 10 154 0 78,3 1 296 DNK HAD/2AC4. Haddock IV; EU waters of IIa 1 066 0 696,4 0 65,3 107 DNK HKE/2AC4-C European hake EU waters of IIa and IV 1 086 0 537,3 0 49,5 109 DNK HKE/3A/BCD European hake IIIa; EU waters of Subdivisions 22-32 1 698 0 407,6 0 24,0 170 DNK JAX/2A-14 Jack and horse mackerels nei EU waters of IIa, IVa; VI, VIIa-c, VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; EU and international waters of Vb; international waters of XII and XIV 7 436 0 3 111,6 0 41,8 744 DNK LEZ/2AC4-C Megrims nei EU waters of IIa and IV 20 0 9,4 0 47,0 2 DNK LIN/04-C. Ling EU waters of IV 165 0 54,1 0 32,8 17 DNK LIN/1/2. Ling EU and international waters of I and II 9 0 0 0 0,0 1 DNK LIN/3A/BCD Ling IIIa; EU waters of Subdivisions 22-32 69 0 66,5 0 96,4 3 DNK LIN/6X14. Ling EU and international waters of VI, VII, VIII, IX, X, XII and XIV 6 0 0 0 0,0 1 DNK MAC/2A34. Atlantic mackerel IIIa and IV; EU waters of IIa, IIIb, IIIc and IIId 19 626 197,3 19 544 197,3 99,6 82 DNK MAC/2CX14- Atlantic mackerel VI, VII, VIIIa, VIIIb, VIIId and VIIIe; EU and international waters of Vb; international waters of IIa, XII and XIV 3 438 0 2 839,1 0 82,6 344 DNK NEP/2AC4-C Norway lobster EU waters of IIa and IV 1 371 0 491 0 35,8 137 DNK NEP/3A/BCD Norway lobster IIIa; EU waters of Subdivisions 22-32 3 790 0 2 946,3 0 77,7 379 DNK PRA/2AC4-C Northern prawn EU waters of IIa and IV 3 027 0 0,9 0 0,0 303 DNK SAN/2A3A4. Sandeels (= Sandlances) nei EU waters of IIa, IIIa and IV 300 970 280 578 0 93,2 20 392 DNK SOL/24-C. Common sole EU waters of II and IV 655 0 283 0 43,2 66 DNK SOL/3A/BCD Common sole IIIa; EU waters of Subdivisions 22-32 770 0 408,3 0 53,0 77 DNK SRX/03A-C. Skates and Rays EU waters of IIIa 50 0 31,2 0 62,4 5 DNK SRX/2AC4-C Skates and Rays EU waters of IIa and IV 6 0 1,1 0 18,3 1 DNK USK/04-C. Tusk (= Cusk) EU waters of IV 59 0 0,7 0 1,2 6 DNK USK/3A/BCD Tusk (= Cusk) IIIa; EU waters of Subdivisions 22-32 13 0 0,4 0 3,1 1 DNK WHB/1X14 Blue whiting (= Poutassou) EU and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV 824 0 135,5 0 16,4 82 DEU ANF/07. Anglerfishes nei VII 370 0 171,3 0 46,3 37 DEU ANF/2AC4-C Anglerfishes nei EU waters of IIa and IV 367 0 123,7 0 33,7 37 DEU ANF/56-14 Anglerfishes nei VI; EU and international waters of Vb; international waters of XII and XIV 149 0 148,2 0 99,5 1 DEU ARU/1/2. Greater argentine EU and international waters of I and II 28 0 0 0 0,0 3 DEU ARU/3/4. Greater argentine EU waters of III and IV 11 0 0 0 0,0 1 DEU ARU/567. Greater argentine EU and international waters of V, VI and VII 357 0 0 0 0,0 36 DEU COD/3DX32. Atlantic cod EU waters of Subdivisions 25-32 3 550 0 2 996,1 0 84,4 355 DEU HAD/2AC4. Haddock IV; EU waters of IIa 744 0 582,5 0 78,3 74 DEU HAD/6B1214 Haddock EU and international waters of VIb, XII and XIV 12 0 0 0 0,0 1 DEU HER/1/2- Atlantic herring EU, Norwegian and international waters of I and II 13 797 0 11 524,4 0 83,5 1 380 DEU HKE/2AC4-C European hake EU waters of IIa and IV 120 0 90,199 0 75,2 12 DEU JAX/2A-14 Jack and horse mackerels nei EU waters of IIa, IVa; VI, VIIa-c, VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; EU and international waters of Vb; international waters of XII and XIV 23 599 0 19 152 0 81,2 2 360 DEU LEZ/2AC4-C Megrims nei EU waters of IIa and IV 5 0 1,9 0 38,0 1 DEU LIN/04-C. Ling EU waters of IV 105 0 43,3 0 41,2 11 DEU LIN/1/2. Ling EU and international waters of I and II 9 0 0,2 0 2,2 1 DEU LIN/6X14. Ling EU and international waters of VI, VII, VIII, IX, X, XII and XIV 81 0 11,4 0 14,0 8 DEU MAC/2A34. Atlantic mackerel IIIa and IV; EU waters of IIa, IIIb, IIIc and IIId 789 4 549,2 5 294 0,5 94,5 44 DEU NEP/2AC4-C Norway lobster EU waters of IIa and IV 594 0 535 0 90,1 59 DEU NEP/3A/BCD Norway lobster IIIa; EU waters of Subdivisions 22-32 21 0 17 0 81,0 2 DEU POK/56-14 Saithe (= Pollock) VI; EU and international waters of Vb; international waters of XII and XIV 35 0 0 0 0,0 4 DEU SAN/2A3A4. Sandeels (= Sandlances) nei EU waters of IIa, IIIa and IV 11 955 0 9 805,9 0 82,0 1 195 DEU SOL/24-C. Common sole EU waters of II and IV 794 0 323,3 0 40,7 79 DEU SOL/3A/BCD Common sole IIIa; EU waters of Subdivisions 22-32 44 0 30,5 0 69,3 4 DEU SRX/2AC4-C Skates and Rays EU waters of IIa and IV 19 0 2 0 10,5 2 DEU SRX/67AKXD Skates and Rays EU waters of VIa, VIb, VIIa-c and VIIe-k 16 0 1,6 0 10,0 2 DEU USK/04-C. Tusk (= Cusk) EU waters of IV 18 0 0,6 0 3,3 2 DEU USK/1214EI Tusk (= Cusk) EU and international waters of I, II and XIV 7 0 0 0 0,0 1 DEU USK/3A/BCD Tusk (= Cusk) IIIa; EU waters of Subdivisions 22-32 7 0 0 0 0,0 1 DEU WHB/1X14 Blue whiting (= Poutassou) EU and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV 269 0 236,3 21,8 95,9 11 EST COD/3DX32. Atlantic cod EU waters of Subdivisions 25-32 1 205 0 1 175,8 0 97,6 29 EST HER/03D.RG Atlantic herring Subdivision 28.1 15 854 0 14 721 0 92,9 1 133 IRL ALF/3X14- Alfonsinos nei EU and international waters of III, IV, V, VI, VII, VIII, IX, X, XII and XIV 10 0 0 0 0,0 1 IRL ANF/07. Anglerfishes nei VII 3 372 0 3 194,9 0 94,7 177 IRL ANF/56-14 Anglerfishes nei VI; EU and international waters of Vb; international waters of XII and XIV 626 0 596,2 0 95,2 30 IRL ARU/3/4. Greater argentine EU waters of III and IV 8 0 0 0 0,0 1 IRL ARU/567. Greater argentine EU and international waters of V, VI and VII 331 0 0 0 0,0 33 IRL BSF/56712- Black scabbardfish EU and international waters of V, VI, VII and XII 5 0 0 0 0,0 1 IRL COD/07A. Atlantic cod VIIa 341 0 303 0 88,9 34 IRL COD/5BE6A Atlantic cod VIa; EU and international waters of Vb east of 12 ° 00 ² W 44 0 41,4 0 94,1 3 IRL COD/7XAD34 Atlantic cod VIIb, VIIc, VIIe-k, VIII, IX and X; EU waters of CECAF 34.1.1 911 0 898,3 0 98,6 13 IRL GFB/567- Greater forkbeard EU and international waters of V, VI and VII 267 0 5,8 0 2,2 27 IRL HAD/07A. Haddock VIIa 555 0 434,3 0 78,3 56 IRL HAD/5BC6A. Haddock EU and international waters of Vb and VIa 403 0 291,9 0 72,4 40 IRL HAD/6B1214 Haddock EU and international waters of VIb, XII and XIV 339 0 123,4 0 36,4 34 IRL HAD/7X7A34 Haddock VIIb-k, VIII, IX and X; EU waters of CECAF 34.1.1 3 329 0 3 320 0 99,7 9 IRL HER/1/2- Atlantic herring EU, Norwegian and international waters of I and II 6 207 0 6 074 0 97,8 133 IRL HER/5B6ANB Atlantic herring EU and international waters of Vb, VIb and VIaN 3 188 0 2 569 0 80,6 319 IRL HER/6AS7BC Atlantic herring VIIb, VIIc; VIaS 5 301 0 4 021 0 75,9 530 IRL HER/7G-K. Atlantic herring VIIg, VIIh, VIIj and VIIk 12 115 0 11 854 0 97,8 261 IRL HKE/571214 European hake VI and VII; EU and international waters of Vb; international waters of XII and XIV 1 937 0 1 893 0 97,7 44 IRL JAX/2A-14 Jack and horse mackerels nei EU waters of IIa, IVa; VI, VIIa-c, VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; EU and international waters of Vb; international waters of XII and XIV 42 615 0 38 009 0 89,2 4 261 IRL LEZ/07. Megrims nei VII 2 988 0 2 232 0 74,7 299 IRL LEZ/56-14 Megrims nei VI; EU and international waters of Vb; international waters of XII and XIV 439 0 299,2 0 68,2 44 IRL LIN/6X14. Ling EU and international waters of VI, VII, VIII, IX, X, XII and XIV 729 0 664 0 91,1 65 IRL MAC/2CX14- Atlantic mackerel VI, VII, VIIIa, VIIIb, VIIId and VIIIe; EU and international waters of Vb; international waters of IIa, XII and XIV 64 495 0 63 434 17 527 98,4 1 061 IRL NEP/07. Norway lobster VII 8 900 648 7 641 648 85,9 890 IRL NEP/5BC6. Norway lobster EU and international waters of Vb 210 0 35,7 0 17,0 21 IRL PLE/07A. European plaice VIIa 846 0 118,4 0 14,0 85 IRL PLE/7FG. European plaice VIIf and VIIg 74 0 67,7 0 91,5 6 IRL PLE/7HJK. European plaice VIIh, VIIj and VIIk 88 0 71,8 0 81,6 9 IRL POK/56-14 Saithe (= Pollock) VI; EU and international waters of Vb; international waters of XII and XIV 429 0 386,4 0 90,1 43 IRL RNG/5B67- Roundnose grenadier EU and international waters of Vb, VI and VII 215 0 0 0 0,0 22 IRL RNG/8X14- Roundnose grenadier EU and international waters of VIII, IX, X, XII and XIV 7 0 0 0 0,0 1 IRL SOL/07A. Common sole VIIa 65 0 48,6 0 75,3 6 IRL SOL/7FG. Common sole VIIf and VIIg 44 0 29,9 0 68,0 4 IRL SOL/7HJK. Common sole VIIh, VIIj and VIIk 190 0 64,4 0 33,9 19 IRL SRX/67AKXD Skates and Rays EU waters of VIa, VIb, VIIa-c and VIIe-k 1 305 0 1 179 0 90,3 126 IRL USK/567EI. Tusk (= Cusk) EU and international waters of V, VI and VII 8 0 6,4 0 80,0 1 IRL WHB/1X14 Blue whiting (= Poutassou) EU and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV 1 361 0 1 197,8 0 88,0 136 IRL WHG/07A. Whiting VIIa 105 0 95,4 0 90,9 10 IRL WHG/56-14 Whiting VI; EU and international waters of Vb; international waters of XII and XIV 169 0 151,2 0 89,5 17 IRL WHG/7X7A-C Whiting VIIb, VIIc, VIId, VIIe, VIIf, VIIg, VIIh, VIIj and VIIk 5 166 0 4 750 0 91,9 416 ESP ANE/08. European anchovy VIII 23 660 0 10 245 0 43,3 2 366 ESP ANF/07. Anglerfishes nei VII 2 961 0 2 217,4 0 74,9 296 ESP ANF/56-14 Anglerfishes nei VI; EU and international waters of Vb; international waters of XII and XIV 260 0 167,3 0 64,3 26 ESP ANF/8ABDE. Anglerfishes nei VIIIa, VIIIb, VIIId and VIIIe 1 416 0 824,5 0 58,2 142 ESP BLI/12INT- Blue ling International waters of XII 778 0 310,5 0 39,9 78 ESP HAD/7X7A34 Haddock VIIb-k, VIII, IX and X; EU waters of CECAF 34.1.1 156 0 93,3 0 59,8 16 ESP HKE/571214 European hake VI and VII; EU and international waters of Vb; international waters of XII and XIV 12 061 920 11 248 5,5 85,7 1 206 ESP HKE/8ABDE. European hake VIIIa, VIIIb, VIIId and VIIIe 8 044 5,5 6 294,2 920 89,6 804 ESP HKE/8C3411 European hake VIIIc, IX and X; EU waters of CECAF 34.1.1 6 906 0 6 463,8 0 93,6 442 ESP LEZ/07. Megrims nei VII 5 490 0 3 439,3 0 62,6 549 ESP LEZ/56-14 Megrims nei VI; EU and international waters of Vb; international waters of XII and XIV 385 0 244,5 0 63,5 39 ESP LEZ/8ABDE. Megrims nei VIIIa, VIIIb, VIIId and VIIIe 587 0 408,1 0 69,5 59 ESP LIN/6X14. Ling EU and international waters of VI, VII, VIII, IX, X, XII and XIV 2 459 0 1 493,5 0 60,7 246 ESP MAC/8C3411 Atlantic mackerel VIIIc, IX and X; EU waters of CECAF 34.1.1 25 109 0 18 101 1 253,2 77,1 2 511 ESP NEP/07. Norway lobster VII 1 440 109,1 317,3 109,1 29,6 144 ESP NEP/08C. Norway lobster VIIIc 76 0 50,9 0 67,0 8 ESP NEP/5BC6. Norway lobster VI; EU and international waters of Vb 32 0 0,1 0 0,3 3 ESP NEP/8ABDE. Norway lobster VIIIa, VIIIb, VIIId and VIIIe 32 0 0,3 0 0,9 3 ESP RNG/8X14- Roundnose grenadier EU and international waters of VIII, IX, X, XII and XIV 4 767 0 4 565,5 196,9 99,9 5 ESP SBR/09- Blackspot (= red) seabream EU and international waters of IX 714 0 51,7 62,3 16,0 71 ESP SRX/67AKXD Skates and Rays EU waters of VIa, VIb, VIIa-c and VIIe-k 1 387 0 412,7 0 29,8 139 ESP SRX/89-C. Skates and Rays EU waters of VIII and IX 1 397 0 1 195,1 0 85,5 140 ESP WHB/1X14 Blue whiting (= Poutassou) EU and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV 156 0 155,2 0 99,5 1 ESP WHG/7X7A-C Whiting VIIb, VIIc, VIId, VIIe, VIIf, VIIg, VIIh, VIIj and VIIk 15 0 6,8 0 45,3 2 FRA ALF/3X14- Alfonsinos nei EU and international waters of III, IV, V, VI, VII, VIII, IX, X, XII and XIV 18 0 10 0 55,6 2 FRA ANE/08. European anchovy VIII 3 220 0 2 786 0 86,5 322 FRA ANF/07. Anglerfishes nei VII 19 237 0 9 973 0 51,8 1 924 FRA ANF/2AC4-C Anglerfishes nei EU waters of IIa and IV 64 0 16,7 0 26,0 6 FRA ANF/56-14 Anglerfishes nei VI; EU and international waters of Vb; international waters of XII and XIV 2 350 0 1 873,7 0 79,7 235 FRA ANF/8ABDE. Anglerfishes nei VIIIa, VIIIb, VIIId and VIIIe 8 182 0 4 927,6 0 60,2 818 FRA ANF/8C3411 Anglerfishes nei VIIIc, IX and X; EU waters of CECAF 34.1.1 20 0 13,1 0 65,5 2 FRA ARU/1/2. Greater argentine EU and international waters of I and II 9 0 0 0 0,0 1 FRA ARU/3/4. Greater argentine EU waters of III and IV 8 0 0,2 0 2,5 1 FRA ARU/567. Greater argentine EU and international waters of V, VI and VII 8 0 0 0 0,0 1 FRA BLI/12INT- Blue ling International waters of XII 19 0 0 0 0,0 2 FRA BLI/24- Blue ling EU and international waters of II and IV 24 0 10,2 0 43,4 2 FRA BLI/5B67- Blue ling EU and international waters of Vb, VI and VII 1 845 0 1 656,5 0 89,8 184 FRA BSF/1234- Black scabbardfish EU and international waters of I, II, III and IV 5 0 0,6 0 12,0 1 FRA BSF/56712- Black scabbardfish EU and international waters of V, VI, VII and XII 2 329 0 2 252,2 0 96,7 76 FRA BSF/8910- Black scabbardfish EU and international waters of VIII, IX and X 29 0 18,3 0 63,1 3 FRA COD/07A. Atlantic cod VIIa 15 0 3,3 0 22,0 2 FRA COD/07D. Atlantic cod VIId 1 485 0 1 109,5 0 74,7 149 FRA COD/5BE6A Atlantic cod VIa; EU and international waters of Vb east of 12 ° 00 ² W 39 0 38,4 0 98,5 1 FRA COD/7XAD34 Atlantic cod VIIb, VIIc, VIIe-k, VIII, IX and X; EU waters of CECAF 34.1.1 4 086 0 3 761,6 0 92,1 324 FRA GFB/1012- Greater forkbeard EU and international waters of X and XII 10 0 0 0 0,0 1 FRA GFB/1234- Greater forkbeard EU and international waters of I, II, III and IV 10 0 1,3 0 13,0 1 FRA GFB/567- Greater forkbeard EU and international waters of V, VI and VII 642 0 440,6 0 68,6 64 FRA GHL/2A-C46 Greenland halibut EU waters of IIa and IV; EU and international waters of Vb and VI 106 0 74 0 69,9 11 FRA HAD/07A. Haddock VIIa 82 0 9,3 0 11,3 8 FRA HAD/2AC4. Haddock IV; EU waters of IIa 423 0 268,7 0 63,5 42 FRA HAD/5BC6A. Haddock EU and international waters of Vb and VIa 114 0 77,3 0 67,8 11 FRA HAD/6B1214 Haddock EU and international waters of VIb, XII and XIV 472 0 6,4 0 1,4 47 FRA HAD/7X7A34 Haddock VIIb-k, VIII, IX and X; EU waters of CECAF 34.1.1 9 091 0 8 454,8 0 93,0 636 FRA HER/7G-K. Atlantic herring VIIg, VIIh, VIIj and VIIk 819 0 243,7 0 29,8 82 FRA HKE/2AC4-C European hake EU waters of IIa and IV 760 0 628,3 0 82,7 76 FRA HKE/571214 European hake VI and VII; EU and international waters of Vb; international waters of XII and XIV 12 768 377,6 11 465 20,4 87,0 1 277 FRA HKE/8ABDE. European hake VIIIa, VIIIb, VIIId and VIIIe 14 794 20,4 12 646 377,6 87,9 1 479 FRA HKE/8C3411 European hake VIIIc, IX and X; EU waters of CECAF 34.1.1 714 0 197 0 27,6 71 FRA JAX/08C. Jack and horse mackerels nei VIIIc 434 0 93,9 0 21,6 43 FRA JAX/2A-14 Jack and horse mackerels nei EU waters of IIa, IVa; VI, VIIa-c, VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; EU and international waters of Vb; international waters of XII and XIV 14 539 0 10 308 0 70,9 1 454 FRA LEZ/07. Megrims nei VII 6 655 0 2 253,1 0 33,9 666 FRA LEZ/2AC4-C Megrims nei EU waters of IIa and IV 20 0 9 0 45,0 2 FRA LEZ/56-14 Megrims nei VI; EU and international waters of Vb; international waters of XII and XIV 1 451 0 151,3 0 10,4 145 FRA LEZ/8ABDE. Megrims nei VIIIa, VIIIb, VIIId and VIIIe 1 207 0 819 0 67,9 121 FRA LEZ/8C3411 Megrims nei VIIIc, IX and X; EU waters of CECAF 34.1.1 51 0 5 0 9,8 5 FRA LIN/04-C. Ling EU waters of IV 169 0 116,4 0 68,9 17 FRA LIN/1/2. Ling EU and international waters of I and II 9 0 2,6 0 28,9 1 FRA LIN/6X14. Ling EU and international waters of VI, VII, VIII, IX, X, XII and XIV 2 555 0 1 876,5 0 73,5 255 FRA MAC/2A34. Atlantic mackerel IIIa and IV; EU waters of IIa, IIIb, IIIc and IIId 1 829 1 000 2 682,3 0 92,0 147 FRA MAC/2CX14- Atlantic mackerel VI, VII, VIIIa, VIIIb, VIIId and VIIIe; EU and international waters of Vb; international waters of IIa, XII and XIV 16 277 0 15 162 1 000 99,3 115 FRA MAC/8C3411 Atlantic mackerel VIIIc, IX and X; EU waters of CECAF 34.1.1 1 203 0 1 195,2 0 99,4 8 FRA NEP/07. Norway lobster VII 5 753 7,5 669,4 7,5 11,8 575 FRA NEP/08C. Norway lobster VIIIc 27 0 3,5 0 13,0 3 FRA NEP/2AC4-C Norway lobster EU waters of IIa and IV 40 0 0,3 0 0,8 4 FRA NEP/5BC6. Norway lobster EU and international waters of Vb 126 0 0,1 0 0,1 13 FRA NEP/8ABDE. Norway lobster VIIIa, VIIIb, VIIId and VIIIe 4 297 0 3 509 0 81,7 430 FRA PLE/07A. European plaice VIIa 20 0 0,3 0 1,5 2 FRA PLE/7DE. European plaice VIId and VIIe 2 189 0 2 169,1 0 99,1 20 FRA PLE/7FG. European plaice VIIf and VIIg 107 0 97,7 0 91,3 9 FRA PLE/7HJK. European plaice VIIh, VIIj and VIIk 59 0 52,8 0 89,5 6 FRA POK/56-14 Saithe (= Pollock) VI; EU and international waters of Vb; international waters of XII and XIV 4 953 0 2 378,3 0 48,0 495 FRA RNG/124- Roundnose grenadier EU and international waters of I, II and IV 10 0 0,2 0 2,0 1 FRA RNG/5B67- Roundnose grenadier EU and international waters of Vb, VI and VII 2 686 0 1 303,8 0 48,5 269 FRA RNG/8X14- Roundnose grenadier EU and international waters of VIII, IX, X, XII and XIV 170 0 5,7 0 3,4 17 FRA SBR/678- Blackspot (= red) seabream EU and international waters of VI, VII and VIII 98 0 32,9 0 33,6 10 FRA SOL/07D. Common sole VIId 2 809 0 2 344,9 0 83,5 281 FRA SOL/24-C. Common sole EU waters of II and IV 770 0 536 0 69,6 77 FRA SOL/7FG. Common sole VIIf and VIIg 92 0 50,1 0 54,5 9 FRA SOL/7HJK. Common sole VIIh, VIIj and VIIk 74 0 72,1 0 97,4 2 FRA SOL/8AB. Common sole VIIIa and VIIIb 4 381 0 4 196,7 0 95,8 184 FRA SRX/07D. Skates and Rays VIId 737 0 633,4 0 85,9 74 FRA SRX/2AC4-C Skates and Rays EU waters of IIa and IV 67 0 50,8 0 75,8 7 FRA SRX/67AKXD Skates and Rays EU waters of VIa, VIb, VIIa-c and VIIe-k 5 325 0 4 021,5 0 75,5 533 FRA SRX/89-C. Skates and Rays EU waters of VIII and IX 2 179 0 1 308,3 0 60,0 218 FRA USK/04-C. Tusk (= Cusk) EU waters of IV 41 0 18,6 0 45,4 4 FRA USK/1214EI Tusk (= Cusk) EU and international waters of I, II and XIV 7 0 2,5 0 35,7 1 FRA USK/567EI. Tusk (= Cusk) EU and international waters of V, VI and VII. 213 0 205 0 96,2 8 FRA WHB/1X14 Blue whiting (= Poutassou) EU and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV 4 739 0 4 261,3 0 89,9 474 FRA WHG/07A. Whiting VIIa 5 0 3,1 0 62,0 1 FRA WHG/56-14 Whiting VI; EU and international waters of Vb; international waters of XII and XIV 44 0 7,5 0 17,0 4 FRA WHG/7X7A-C Whiting VIIb, VIIc, VIId, VIIe, VIIf, VIIg, VIIh, VIIj and VIIk 10 512 0 8 814,2 0 83,8 1 051 LVA COD/3DX32. Atlantic cod EU waters of Subdivisions 25-32 6 279 0 4 877,9 0 77,7 628 LVA HER 03D.RG Atlantic herring Subdivision 28.1 20 546 0 20 307,5 0 98,8 239 LTU COD/3DX32. Atlantic cod EU waters of Subdivisions 25-32 3 758 0 3 051,4 0 81,2 376 NLD ANF/2AC4-C Anglerfishes nei EU waters of IIa and IV 258 0 43,8 0 17,0 26 NLD ARU/1/2. Greater argentine EU and international waters of I and II 22 0 0 0 0,0 2 NLD ARU/3/4. Greater argentine EU waters of III and IV 49 0 0 0 0,0 5 NLD ARU/567. Greater argentine EU and international waters of V, VI and VII 3 733 0 3 049,9 0 81,7 373 NLD COD/07D. Atlantic cod VIId 68 0 22,8 0 33,7 7 NLD COD/7XAD34 Atlantic cod VIIb, VIIc, VIIe-k, VIII, IX and X; EU waters of CECAF 34.1.1 6 0 3,3 0 55,0 1 NLD HAD/2AC4. Haddock IV; EU waters of IIa 130 0 72,5 0 55,8 13 NLD HAD/7X7A34 Haddock VIIb-k, VIII, IX and X; EU waters of CECAF 34.1.1 36 0 14,3 0 39,7 4 NLD HER/1/2- Atlantic herring EU, Norwegian and international waters of I and II 8 477 0 8 057 0 95 420 NLD HER/5B6ANB Atlantic herring EU and international waters of Vb, VIb and VIaN 2 510 0 2 276,5 0 90,7 234 NLD HER/6AS7BC Atlantic herring VIIb, VIIc; VIaS 21 0 0,2 0 1,0 2 NLD HER/7G-K. Atlantic herring VIIg, VIIh, VIIj and VIIk 981 0 941,6 0 96,0 39 NLD HKE/2AC4-C European hake EU waters of IIa and IV 96 0 95,3 0 99,3 1 NLD HKE/571214 European hake VI and VII; EU and international waters of Vb; international waters of XII and XIV 403 2,5 377,4 0 93,0 28 NLD JAX/2A-14 Jack and horse mackerels nei EU waters of IIa, IVa; VI, VIIa-c, VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; EU and international waters of Vb; international waters of XII and XIV 64 016 0 57 618 0 90,0 6 398 NLD LEZ/2AC4-C Megrims nei EU waters of IIa and IV 24 0 15,9 0 66,3 2 NLD LIN/04-C. Ling EU waters of IV 6 0 0,6 0 10,0 1 NLD LIN/6X14. Ling EU and international waters of VI, VII, VIII, IX, X, XII and XIV 9 0 0,7 0 7,8 1 NLD MAC/2A34. Atlantic mackerel IIIa and IV; EU waters of IIa, IIIb, IIIc and IIId 1 498 8 278,7 9 388,3 278,7 92,6 110 NLD MAC/2CX14- Atlantic mackerel VI, VII, VIIIa, VIIIb, VIIId and VIIIe; EU and international waters of Vb; international waters of IIa, XII and XIV 27 524 6,9 19 448,4 8 000 99,7 83 NLD MAC/8C3411 Atlantic mackerel VIIIc, IX and X; EU waters of CECAF 34.1.1 106 0 0 6,9 6,5 11 NLD NEP/2AC4-C Norway lobster EU waters of IIa and IV 1 103 0 990,2 0 89,8 110 NLD PLE/07A. European plaice VIIa 14 0 0 0 0,0 1 NLD PRA/2AC4-C Northern prawn EU waters of IIa and IV 28 0 0 0 0,0 3 NLD SOL/24-C. Common sole EU waters of II and IV 10 770 0 8 092,3 0 75,1 1 077 NLD SOL/3A/BCD Common sole IIIa; EU waters of Subdivisions 22-32 46 0 0 0 0,0 5 NLD SOL/7HJK. Common sole VIIh, VIIj and VIIk 51 0 0 0 0,0 5 NLD SRX/07D. Skates and Rays VIId 11 0 4,1 0 37,3 1 NLD SRX/2AC4-C Skates and Rays EU waters of IIa and IV 242 0 3,1 0 1,3 24 NLD SRX/67AKXD Skates and Rays EU waters of VIa, VIb, VIIa-c and VIIe-k 5 0 0,4 0 8,0 1 NLD WHB/1X14 Blue whiting (= Poutassou) EU and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV 4 723 0 4 178,1 46 89,4 472 NLD WHG/7X7A-C Whiting VIIb, VIIc, VIId, VIIe, VIIf, VIIg, VIIh, VIIj and VIIk 773 0 216,7 0 28,0 77 POL COD/3DX32. Atlantic cod EU waters of Subdivisions 25-32 13 944 0 11 368 0 81,5 1 394 PRT BSF/C3412- Black scabbardfish EU and international waters of CECAF 34.1.2 4 542 0 1 940,8 0 42,7 454 PRT GFB/1012- Greater forkbeard EU and international waters of X and XII 40 0 11,3 0 28,3 4 PRT HKE/8C3411 European hake VIIIc, IX and X; EU waters of CECAF 34.1.1 3 472 0 2 235,6 0 64,4 347 PRT JAX/08C. Jack and horse mackerels nei VIIIc 873 0 740,2 0 84,8 87 PRT JAX/09. Jack and horse mackerels nei IX 24 274 0 13 464 0 55,5 2 427 PRT MAC/8C3411 Atlantic mackerel VIIIc, IX and X; EU waters of CECAF 34.1.1 4 746 0 2 880,1 0 60,7 475 PRT NEP/9/3411 Norway lobster IX and X; EU waters of CECAF 34.1.1 202 0 126,8 0 62,8 20 PRT SBR/09- Blackspot (= red) seabream EU and international waters of IX 155 0 103,6 0 66,8 16 PRT SBR/10- Blackspot (= red) seabream EU and international waters of X 1 237 0 621,6 0 50,3 124 PRT SRX/67AKXD Skates and Rays EU waters of VIa, VIb, VIIa-c and VIIe-k 25 0 0 0 0,0 3 PRT SRX/89-C. Skates and Rays EU waters of VIII and IX 1 578 0 1 554,1 0 98,5 24 FIN COD/3DX32. Atlantic cod EU waters of Subdivisions 25-32 1 136 0 1 002,9 0 88,3 114 FIN HER/30/31. Atlantic herring Subdivisions 30-31 94 798 0 77 192 0 81,4 9 480 SWE ANF/2AC4-C Anglerfishes nei EU waters of IIa and IV 9 0 0,2 0 2,2 1 SWE ARU/3/4. Greater argentine EU waters of III and IV 41 0 0 0 0,0 4 SWE COD/03AS. Atlantic cod Kattegat 86 0 45,1 0 52,4 9 SWE COD/3DX32. Atlantic cod EU waters of Subdivisions 25-32 13 721 0 10 043 0 73,2 1 372 SWE HAD/2AC4. Haddock IV; EU waters of IIa 128 0 16,3 0 12,7 13 SWE HER/1/2- Atlantic herring EU, Norwegian and international waters of I and II 6 0 0 0 0,0 1 SWE HER/30/31. Atlantic herring Subdivisions 30-31 18 801 0 3 552,8 0 18,9 1 880 SWE HKE/3A/BCD European hake IIIa; EU waters of Subdivisions 22-32 144 0 33,3 0 23,1 14 SWE JAX/2A-14 Jack and horse mackerels nei EU waters of IIa, IVa; VI, VIIa-c, VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; EU and international waters of Vb; international waters of XII and XIV 983 0 89,6 0 9,1 98 SWE LIN/04-C. Ling EU waters of IV 11 0 0,4 0 3,6 1 SWE LIN/3A/BCD Ling IIIa; EU waters of Subdivisions 22-32 28 0 18,5 0 66,1 3 SWE NEP/3A/BCD Norway lobster IIIa; EU waters of Subdivisions 22-32 1 359 0 949,8 0 69,9 136 SWE PRA/2AC4-C Northern prawn EU waters of IIa and IV 122 0 0 0 0,0 12 SWE RNG/03- Roundnose grenadier EU and international waters of III 41 0 0 0 0,0 4 SWE SAN/2A3A4. Sandeels (= Sandlances) nei EU waters of IIa, IIIa and IV 32 707 0 31 715 0 97,0 993 SWE SOL/3A/BCD Common sole IIIa; EU waters of Subdivisions 22-32 58 0 51,5 0 88,8 6 SWE SRX/03A-C. Skates and Rays EU waters of IIIa 13 0 1,1 0 8,5 1 SWE USK/04-C. Tusk (= Cusk) EU waters of IV 6 0 0 0 0,0 1 SWE USK/3A/BCD Tusk (= Cusk) IIIa; EU waters of Subdivisions 22-32 7 0 2,2 0 31,4 1 SWE WHB/1X14 Blue whiting (= Poutassou) EU and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV 31 0 3,3 0 10,6 3 GBR ALF/3X14- Alfonsinos nei EU and international waters of III, IV, V, VI, VII, VIII, IX, X, XII and XIV 11 0 0,2 0 1,8 1 GBR ANF/07. Anglerfishes nei VII 6 475 0 5 395 110,9 85,0 647 GBR ANF/2AC4-C Anglerfishes nei EU waters of IIa and IV 7 537 0 6 312,9 0 83,8 754 GBR ANF/56-14 Anglerfishes nei VI; EU and international waters of Vb; international waters of XII and XIV 2 071 0 1 912,3 0 92,3 159 GBR ARU/1/2. Greater argentine EU and international waters of I and II 44 0 0,4 0 0,9 4 GBR ARU/3/4. Greater argentine EU waters of III and IV 19 0 0,2 0 1,1 2 GBR ARU/567. Greater argentine EU and international waters of V, VI and VII 262 0 1,7 0 0,6 26 GBR BLI/5B67- Blue ling EU and international waters of Vb, VI and VII 94 0 74,5 0 78,9 9 GBR BSF/1234- Black scabbardfish EU and international waters of I, II, III and IV 5 0 0,1 0 2,0 1 GBR BSF/56712- Black scabbardfish EU and international waters of V, VI, VII and XII 45 0 35,9 0 79,8 5 GBR COD/07A. Atlantic cod VIIa 188 0 164,1 0 87,3 19 GBR COD/07D. Atlantic cod VIId 161 0 100 0 62,0 16 GBR COD/5BE6A Atlantic cod VIa; EU and international waters of Vb east of 12 ° 00 ² W 124 0 112,8 0 91,0 11 GBR COD/7XAD34 Atlantic cod VIIb, VIIc, VIIe-k, VIII, IX and X; EU waters of CECAF 34.1.1 493 0 429,4 0 87,1 49 GBR GFB/1012- Greater forkbeard EU and international waters of X and XII 10 0 0 0 0,0 1 GBR GFB/1234- Greater forkbeard EU and international waters of I, II, III and IV 15 0 1,4 0 9,3 2 GBR GFB/567- Greater forkbeard EU and international waters of V, VI and VII 668 0 232 0 34,7 67 GBR GHL/2A-C46 Greenland halibut EU waters of IIa and IV; EU and international waters of Vb and VI 68 0 62 0 91,0 6 GBR HAD/07A. Haddock VIIa 644 0 335,2 0 52,0 64 GBR HAD/2AC4. Haddock IV; EU waters of IIa 24 360 0 23 102 0 94,8 1 258 GBR HAD/5BC6A. Haddock EU and international waters of Vb and VIa 1 618 0 1 376,7 0 85,1 162 GBR HAD/6B1214 Haddock EU and international waters of VIb, XII and XIV 3 478 0 1 732,2 0 49,8 348 GBR HAD/7X7A34 Haddock VIIb-k, VIII, IX and X; EU waters of CECAF 34.1.1 1 646 0 1 606,1 0 97,6 40 GBR HER/07A/MM Atlantic herring VIIa 5 313 0 4 872,4 0 91,7 441 GBR HER/1/2- Atlantic herring EU, Norwegian and international waters of I and II 14 089 0 14 045,4 0 99,7 44 GBR HER/7G-K. Atlantic herring VIIg, VIIh, VIIj and VIIk 17 0 3,9 0 22,9 2 GBR HKE/2AC4-C European hake EU waters of IIa and IV 1 932 0 1 814,1 0 93,9 118 GBR HKE/571214 European hake VI and VII; EU and international waters of Vb; international waters of XII and XIV 4 836 0 4 296,2 104 91,0 436 GBR JAX/2A-14 Jack and horse mackerels nei EU waters of IIa, IVa; VI, VIIa-c, VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; EU and international waters of Vb; international waters of XII and XIV 15 939 0 14 967 0 93,9 973 GBR LEZ/07. Megrims nei VII 2 673 0 2 085,2 0 78,0 267 GBR LEZ/2AC4-C Megrims nei EU waters of IIa and IV 1 768 0 1 379,1 0 78,0 177 GBR LEZ/56-14 Megrims nei VI; EU and international waters of Vb; international waters of XII and XIV 1 110 0 777,1 0 70,0 111 GBR LIN/04-C. Ling EU waters of IV 2 151 0 2 018,6 0 93,8 133 GBR LIN/1/2. Ling EU and international waters of I and II 9 0 0,5 0 5,6 1 GBR LIN/6X14. Ling EU and international waters of VI, VII, VIII, IX, X, XII and XIV 2 949 0 2 384,4 0 80,8 295 GBR MAC/2A34. Atlantic mackerel IIIa and IV; EU waters of IIa, IIIb, IIIc and IIId 1 756 69 380,8 70 240,5 400,3 71,8 176 GBR NEP/07. Norway lobster VII 8 155 0,7 7 356 0,7 90,2 798 GBR NEP/2AC4-C Norway lobster EU waters of IIa and IV 21 828 0 13 579 0 62,2 2 183 GBR NEP/5BC6. Norway lobster EU and international waters of Vb 15 131 0 12 761 0 84,3 1 513 GBR PLE/07A. European plaice VIIa 546 0 131,8 0 24,1 55 GBR PLE/7DE. European plaice VIId and VIIe 1 414 0 1 364,2 0 96,5 50 GBR PLE/7FG. European plaice VIIf and VIIg 49 0 44,9 0 91,6 4 GBR PLE/7HJK. European plaice VIIh, VIIj and VIIk 45 0 43,3 0 96,2 2 GBR POK/56-14 Saithe (= Pollock) VI; EU and international waters of Vb; international waters of XII and XIV 5 316 0 4 561,1 0 85,8 532 GBR PRA/2AC4-C Northern prawn EU waters of IIa and IV 894 0 0 0 0,0 89 GBR RNG/5B67- Roundnose grenadier EU and international waters of Vb, VI and VII 159 0 7,8 0 4,9 16 GBR RNG/8X14- Roundnose grenadier EU and international waters of VIII, IX, X, XII and XIV 15 0 0 0 0,0 2 GBR SAN/2A3A4. Sandeels (= Sandlances) nei EU waters of IIa, IIIa and IV 6 312 0 6 088,6 0 96,5 223 GBR SBR/10- Blackspot (= red) seabream EU and international waters of X 11 0 0 0 0,0 1 GBR SBR/678- Blackspot (= red) seabream EU and international waters of VI, VII and VIII 23 0 6,6 0 28,7 2 GBR SOL/07A. Common sole VIIa 69 0 25,7 0 37,2 7 GBR SOL/07D. Common sole VIId 989 0 672 0 67,9 99 GBR SOL/07E. Common sole VIIe 441 0 422,3 0 95,8 19 GBR SOL/24-C. Common sole EU waters of II and IV 1 057 0 777 0 73,5 106 GBR SOL/7FG. Common sole VIIf and VIIg 371 0 167,6 0 45,2 37 GBR SOL/7HJK. Common sole VIIh, VIIj and VIIk 73 0 54,1 0 74,1 7 GBR SRX/07D. Skates and Rays VIId 162 0 133 0 82,1 16 GBR SRX/2AC4-C Skates and Rays EU waters of IIa and IV 870 0 698,6 0 80,3 87 GBR SRX/67AKXD Skates and Rays EU waters of VIa, VIb, VIIa-c and VIIe-k 3 114 0 1 823,5 0 58,6 311 GBR SRX/89-C. Skates and Rays EU waters of VIII and IX 11 0 0 0 0,0 1 GBR USK/04-C. Tusk (= Cusk) EU waters of IV 90 0 76,2 0 84,7 9 GBR USK/1214EI Tusk (= Cusk) EU and international waters of I, II and XIV 7 0 1,4 0 20,0 1 GBR USK/567EI. Tusk (= Cusk) EU and international waters of V, VI and VII 58 0 39,8 0 68,6 6 GBR WHB/1X14 Blue whiting (= Poutassou) EU and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV 1 508 0 1 358,2 0 90,1 150 GBR WHG/07A. Whiting VIIa 19 0 7,4 0 38,9 2 GBR WHG/56-14 Whiting VI; EU and international waters of Vb; international waters of XII and XIV 155 0 85,4 0 55,1 16 GBR WHG/7X7A-C Whiting VIIb, VIIc, VIId, VIIe, VIIf, VIIg, VIIh, VIIj and VIIk 1 143 0 796,8 0 69,7 114 (1) Quotas available to a Member State pursuant to the relevant fishing opportunities Regulations after taking into account exchanges of fishing opportunities in accordance with Article 20(5) of Council Regulation (EC) No 2371/2002 (OJ L 358, 31.12.2002, p. 59), quota transfers in accordance with Article 4(2) of Regulation (EC) No 847/96 and/or reallocation and deduction of fishing opportunities in accordance with Articles 37 and 105 of Council Regulation (EC) No 1224/2009 (OJ L 343, 22.12.2009, p. 1).